NOT FOR PUBLICATION                          FILED
                        UNITED STATES COURT OF APPEALS                       JUN 22 2016
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT


    SOHAN SINGH,                                     No. 14-71119

                Petitioner,                          Agency No. A077-844-545

      v.
                                                     MEMORANDUM*
    LORETTA E. LYNCH, Attorney General,

                Respondent.

                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                                 Submitted June 14, 2016**

Before:            BEA, WATFORD, and FRIEDLAND, Circuit Judges.

           Sohan Singh, a native and citizen of India, seeks review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s

denial of a motion to reopen, we review for substantial evidence the BIA’s factual


*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings, and we review de novo questions of law. Mohammed v. Gonzales, 400
F.3d 785, 791-92 (9th Cir. 2005). We grant the petition for review and remand.

      The BIA abused its discretion in denying Singh’s motion to reopen as

untimely, where he provided sufficient evidence of changed circumstances in

India, see Malty v. Ashcroft, 381 F.3d 942, 945-48 (9th Cir. 2004), and where the

BIA failed to provide a reasoned explanation as to why Singh did not establish a

prima facie case for relief, see Franco-Rosendo v. Gonzales, 454 F.3d 965, 966

(9th Cir. 2006). Thus, we grant the petition for review and remand for further

proceedings consistent with this disposition. See INS v. Ventura, 537 U.S. 12,

16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         2                                   14-71119